Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/24/2021 is acknowledged.
Claims 11-20 are cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.

Claim Objections
Claims 1-10 and 21-29 are objected to because of the following informalities:  
in line 3 of Claim 1, insert --at least one-- before “intake”;
in line 7 of Claim 1, insert --source of-- before “UVC”;
in line 2 of Claim 4, insert --source of-- before “UVC”;
in line 3 of Claim 4, insert --source of-- before “UVC”;
in line 3 of Claim 5, insert --is-- between “air” and “sterilized”;
in line 1 of Claim 6, insert --source of-- before “UVC”;
in line 1 of Claim 7, insert --source of-- before “UVC”;
in line 1 of Claim 8, insert --source of-- before “UVC”;
in line 1 of Claim 9, insert --source of-- before “UVC”;
in line 1 of Claim 10, insert --source of-- before “UVC”;
in line 3 of Claim 21, insert --at least one-- before “intake”;
in line 7 of Claim 21, insert --source of-- before “UVC”;
in line 2 of Claim 23, insert --source of-- before “UVC”;
in line 3 of Claim 23, insert --source of-- before “UVC”;
in line 1 of Claim 24, insert --source of-- before “UVC”;
in line 1 of Claim 25, insert --source of-- before “UVC”;
in line 3 of Claim 26, insert --at least one-- before “intake”;
in line 5 of Claim 26, insert --source of-- before “UVC”;
in line 6 of Claim 26, insert --source of-- before “UVC”;
in line 1 of Claim 28, insert --source of-- before “UVC”;
in line 1 of Claim 29, insert --source of-- before “UVC”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 22, 24-25, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the elevator air" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the elevator air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the elevator air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the elevator air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the elevator air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the elevator air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the elevator air" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the elevator air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the elevator air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the elevator air" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the elevator air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the elevator air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blum (20210386900).
As to Claims 1 and 5, Blum (‘900) discloses an elevator cab (see entire document, particularly Figures 28-29, p. 15 [0114]) comprising: 
at least one intake duct (6002; 7001) formed in a ceiling of the elevator cab (see entire document, particularly p. 15 [0114] – lines 18-19 and 22-23); 
a fan (7003; 7009) configured to draw air from the elevator cab via the at least one intake duct (see entire document, particularly pp. 6-7 [0074], p. 10 [0091] and [0094], p. 12 [0105]); 
at least one filter (7007) configured to filter the air drawn from the elevator cab by the fan (see entire document, particularly p. 6 [0073], p. 11 [0102]); and 
a kill box (7002 - i.e. (remote) air purification chamber – see entire document, particularly Figures 7A-7C, p. 15 [0114] – lines 5 and 9-10), including a source of ultraviolet-C (UVC) light (7008) (see entire document, particularly p. 9 [0086] – 5th – 8th lines from the 
wherein a flow of elevator cab air through the kill box (7002) is capable of being slowed by the at least one filter (7007), such that pathogens in the elevator air is sterilized.
As to Claim 6, Blum (‘900) discloses that the fan (7003; 7009), the source of UVC light (7008), and at least one filter (7007) are capable of reducing (via UVC light) volatile organic compounds in the elevator air by about 32% or more (see entire document, particularly p. 11 [0100]-[0102]).
As to Claims 7-9, Blum (‘900) discloses that the fan (7003; 7009), the source of UVC light (7008), and at least one filter (7007) are configured (via HEPA filter 7007) to reduce particles less than 10 microns or 2.5 microns, in the elevator air by about 95%, or reducing particles less than 1 micron in the elevator air by about 97%. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 10, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (20210386900).
Blum (‘900) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
As to Claim 2, while Blum (‘900) does not appear to specifically teach that an exhaust side of the kill box is configured to exhaust sterilized air having passed through the kill box into an elevator shaft, as Blum (‘900) teaches that an exhaust side of the kill box is configured to exhaust sterilized air having passed through the kill box into an outside environment (see entire document, particularly p. 15 [0114] – 5th and 6th lines from the bottom), it would have obvious and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to direct the sterilized air to an outside environment such as to an elevator shaft. Only expected results would be attained.
As to Claims 3 and 21, as Blum (‘900) discloses that the elevator cab is further comprised of an exhaust duct (i.e. air duct – see Figures 28-29), the exhaust duct receiving sterilized air from the kill box and directing the sterilized air to an exhaust opening (i.e. opening from which the downward arrows originates - see Figures 28-29) in order to deliver sterilized air from the kill box that is remotely located remote to the inlet/intake and exhaust (see entire document, particularly p. 15 [0114] – lines 1-5 and 23-32) and as Blum (‘900) also discloses that the intake is located in the top/ceiling and the exhaust opening is located in the bottom/floor (see entire document, particularly p. 15 [0114] – lines 18-19 and 22-23), it would have been obvious and well within the purview of one of ordinary skill in the art before the 
As to Claims 4, 23 and 26, while Blum (‘900) discloses that the kill box includes a first filter (7007) positioned between the fan (7003; 7009) and the source of UVC light (7008) and that more than one filters are included (see entire document, particularly p. 11 [0102] – lines 1-2), Blum (‘900) does not appear to specifically teach that a second filter is positioned between the source of UVC light (7008) and an outlet of the kill box. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second filter positioned between the source of UVC light and the outlet of the kill box in order to filter sterilized air prior to emitting it to exterior/atmosphere. Only the expected results would be attained.
As to Claims 10, 24 and 28, while it is not clear whether the fan (7003; 7009), the source of UVC light (7008), and at least one filter (7007) are configured to reduce particles less than 0.3 microns in the elevator cab air by about 89%, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of components would reduce particles less than 0.3 microns in the elevator cab air by about 89% or to provide a suitable filter and the components in a configuration that will reduce particles less than 0.3 microns in the elevator cab air by about 89% in order to eliminate contaminants/pollutants from air to a desired level such as reduction of about 89% prior to emitting/releasing treated air back to the environment/atmosphere so as to provide cleaned air. Only the expected results would be attained.

As to Claims 25 and 29, Blum (‘900) discloses that the fan (7003; 7009), the source of UVC light (7008), and at least one filter (7007) are capable of reducing (via UVC light) volatile organic compounds in the elevator air by about 32% or more (see entire document, particularly p. 11 [0100]-[0102]).

Claims 10, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (20210386900) as applied to claims 1, 21 and 26 above, and further in view of Alzeer (10548764).
Blum (‘900) is relied upon for disclosure described in the rejection of claims 1, 21 and 26 under 35 U.S.C. 102(a)(2).
Blum (‘900) does not appear to specifically teach that the fan (7003; 7009), the source of UVC light (7008), and at least one filter (7007) are configured to reduce particles less than 0.3 microns in the elevator cab air by about 89%. 
It was known in the art before the effective filing date of the claimed invention to provide components that are configured to reduce particles less than 0.3 microns in an air treatment system. Alzeer (‘764) discloses a device comprised of a fan (see entire document, particularly Col. 2 lines 10-11), at least one filter (see entire document, particularly Col. 2 lines 11-15), and a source of UV light (see ), wherein the fan, the source of UV light, and the at least one filter are configured to reduce particles less than 0.3 microns in the device by about 89% (see entire document, particularly Col. 2 lines 15-19) in order to remove contaminants from an air flow so as to prevent infecting users within the device (see entire document, particularly Col. 2 lines 11-15). It would have been 
Thus, Claims 10, 24 and 28 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Blum (‘900) and Alzeer (‘764).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 5074894, 20210299291, 20210354958, WO2019024145, KR2020019338.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REGINA M YOO/            Primary Examiner, Art Unit 1799